Citation Nr: 1640157	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  11-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral pain with Baker's cyst.

2.  Entitlement to a compensable initial evaluation for left tibial fracture, status post open reduction internal fixation (ORIF) with retained hardware.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for status post tibial fracture with retained hardware and right knee patellofemoral pain with Baker's cyst.  Both disabilities were assigned noncompensable ratings.  During the pendency of the appeal, in May 2012, the RO awarded an increased initial evaluation of 10 percent for the right knee disability.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.

In August 2015, the Board remanded the claims for further development to include a VA examination which took place in November 2015.

The issue of entitlement to a compensable initial evaluation for left tibial fracture, status post ORIF with retained hardware is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's right knee condition has been manifested by pain, tenderness, stiffness and flare-ups caused by squatting and bending, with flexion at worst to 110 degrees and extension to 0 degrees with pain on motion at times; ankylosis, dislocation, recurrent subluxation and effusion of the joint are not shown. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for right knee patellofemoral pain with baker cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5256 to 5263 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). 

The Veteran's claim for a higher disability rating stems from his disagreement following the grant of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports, to include a November 2015 VA examination that satisfied the directives of the Board's August 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Knee disabilities are rated under Diagnostic Codes 5256 to 5263.  Diagnostic Code 5256 relates to ankylosis of the knee.  Diagnostic Code 5257 considers slight, moderate and severe recurrent subluxation or lateral instability.  Diagnostic Code 5258 provides a rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Codes 5260 and 5261 consider limitation of flexion and extension of the leg.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  Diagnostic Code 5263 allows a rating for genu recurvatum.  38 C.F.R. § 4.71a.

Pursuant to the rating schedule, an evaluation of 10 percent is granted if the record shows recurrent subluxation or lateral instability of the knee which is slight, symptomatic removal of semilunar cartilage, or for flexion limited to 45 degrees or extension limited to 10 degrees.  See Diagnostic Codes 5257, 5259, 5260, 5261.  A higher evaluation of 20 percent is not warranted unless there is evidence of moderate subluxation or lateral instability of the knee or flexion limited to 30 degrees or extension limited to 15 degrees; or, there is cartilage, semilunar, dislocated with frequent episodes of "locking," pain and effusion to the joint.  See Diagnostic Codes 5257, 5258, 5260, 5261.  Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee disability; a 20 percent rating is warranted for malunion with moderate knee disability; a 30 percent rating is warranted for malunion with marked knee disability; and a 40 percent rating is warranted for nonunion with loose motion and requiring a brace.

The words "slight," "moderate," "severe," and "marked" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Also relevant to this appeal is Diagnostic Code 5003 which provides the rating criteria for degenerative arthritis.  It calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion. Such limitation must be objectively confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  38 C.F.R. § 4.71a.

The Veteran's right knee disability is rated as 10 percent disabling under Diagnostic Code 5260.  The Board will consider whether he is entitled to higher or separate ratings under all applicable diagnostic codes.

At a VA examination in July 2009, the Veteran described pain in his right knee when squatting and that he experienced some giving way on occasion.  It was indicated that if he rested for 5-10 minutes he would feel well enough to resume normal activities.  The Veteran noted swelling after flare-ups following activities such as prolong squatting.  Both knees flexed to 140 degrees.  There was mild laxity to varus and valgus stress on both knees symmetrically.  There was no swelling or tenderness on examination.  There was mild crepitus on the right and left with flexion.  However, there was no pain with motion and repeated flexion caused no increased pain, fatigue, weakness, lack of endurance or loss of coordination.

In December 2009, the RO assigned a noncompensable rating which was continued in a November 2010 statement of the case.

In his substantive appeal, filed in January 2011, the Veteran indicated his right knee was in extreme pain when attempting to kneel and remained in pain until it was re-extended to a normal angle.  

In June 2011, the Veteran underwent a VA examination.  The Veteran reported pain, stiffness and locking of both knees and tenderness around the joints of both knees. The Veteran reported flare-ups affecting both knees that were moderate to severe and occurred 1 to 2 times per week for a duration of 30 to 40 minutes.  Flare-ups in the knees were caused by prolonged bending and walking up and down stairs. The Veteran reported no additional limitation of motion or functional impairment during a flare-up.  No assistive devices were needed.  It was indicated the Veteran was limited from standing over 1 hour and from walking more than 1 mile.  There was no evidence of swelling, effusion, instability, abnormal movement, deformity, malalignment or weakness in either knee.  Tenderness along the lateral and medial joint lines of the left and right knee was noted.  Ankylosis was not present.  Flexion and extension were normal in the right knee with no additional decrease in motion after repetition.  Varus/valgus testing showed no motion and drawer tests showed less than 5mm.  Meniscal testing was negative.  

In April 2012, the Veteran underwent another VA examination.  He stated that he could not run or jump because of knee pain and that squatting was the most inconvenient.  In addition, going down the stairs caused sharp pain.  Right knee range of motion was normal.  No additional loss of range of motion was noted in the right knee after repetitive testing.  No further functional loss was noted on the right.  Joint stability testing was normal.  There was no history of recurrent subluxation or dislocation.  No meniscal condition was noted.  

In a May 2012 supplemental statement of the case, the RO granted an initial evaluation of 10 percent for based on pain and painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  

In March 2015, the Veteran testified at a hearing before the Board.  He indicated his right and left knees felt more unstable over time with the left knee significantly worse than the right.  He also expressed that his range of motion for both knees had worsened as he had problems when squatting under a load.  

In August 2015, the Board remanded the claim for a new examination given evidence that the Veteran's knee conditions had worsened.

In November 2015, the examiner identified knee joint osteoarthritis bilaterally.  The Veteran indicated knee pain that was aggravated by cold weather, prolonged walking (more than 1/2 mile), and kneeling.  The Veteran described flare-ups of pain in his knees every two to three months when his pain would be 10/10 for a couple of days.  The Veteran indicated avoiding high impact activity and that he is generally sedentary due to his knee pain.  Right knee flexion was to 110 degrees and extension was to 0 degrees.  Pain was noted with weight bearing on the right.  There was objective evidence of localized tenderness and pain on palpation and crepitus.  It was noted the Veteran was able to perform repetitive use testing with at least three repetitions bilaterally without additional functional loss or range of motion after three repetitions.  The examiner indicated he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited function ability with repeated use over time.  He explained there were no signs of weakness, fatigability, incoordination, or instability.  Pain was reported in the joint and with palpation to the joint.  The examiner stated that pain (but not weakness, fatigability or incoordination) could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  However, it would be mere speculation to express any additional functional limitation in degrees of range of motion loss.  The examiner indicated that for both knees there was less movement than normal and interference with standing that caused decreased range of motion with pain.  There was no ankylosis present and no history of recurrent subluxation or lateral instability.  There was no indication of joint instability.  Imaging studies showed arthritis in both knees.  It was noted the Veteran was currently a student and that his knee conditions would prevent physical work, but would not prevent sedentary work.

When considering range of motion findings, a separate or higher rating is not warranted.  Extension has been normal throughout the course of the appeal and flexion has been limited, at most, to 110 degrees, to include after repetitive use testing.  In addition, while the Veteran reports having some flare ups and pain in weight bearing, the evidence does not support a finding that the flare ups or pain result in additional limitation of motion, such as limitation of extension to 10 degrees or limitation of flexion to 30 degrees, as would be necessary for a separate or higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As the Veteran is already receiving a compensable rating based on painful motion of the right knee, a separate rating based on arthritis of the knee with limited motion is not appropriate as such would constitute pyramiding.  38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Code 5003.

Testing on examination has not revealed any meniscal disability of the right knee, ankylosis, tibia or fibula impairment, or genu recurvatum.  As such, separate or higher ratings are not warranted when considering Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

Finally, a separate rating is not appropriate based on other impairment of the knee such as recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board recognizes that at the June 2011 examination drawer tests of the right knee were reported as "less than 5mm."  While this finding could be read to indicate some instability, in another section of the report the examiner specifically noted that the Veteran did not have any instability.  The Board finds that when reading the June 2011 examination report as a whole, it indicates that there was no instability of the right knee.  

During examination in July 2009 the Veteran reported his right knee gave way on occasion, and there was mild laxity to varus and valgus stress on examination.  The Veteran also testified that his knees feel unstable at times.  However, the Board finds that overall the evidence is against a finding that the Veteran has slight instability or recurrent subluxation to warrant a separate rating under Diagnostic Code 5257.  Id.  In addition to the finding of no instability during the examination in June 2011, joint stability testing was normal during the April 2012 VA examination and it was noted that there was no history of recurrent subluxation or dislocation.  Testing at the November 2015 examination again found no instability.  The Board finds that the routinely normal stability testing results compel the conclusion that the Veteran does not have lateral instability, even in light of the finding of mild laxity on examination in 2009.  There is no indication that the mild laxity resulted in any instability.  

III.  Other Considerations

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's right knee disability is so exceptional or unusual as to warrant the assignment of a disability rating higher than the percentage assigned on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of difficulty with activities due to pain, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors and the Veteran is receiving a 10 percent rating based on such provisions.  The Board acknowledges that the Veteran reported using a brace and cane for to alleviate his knee symptoms, although it is somewhat unclear if this is for the right knee, left knee, or both knees.  In any event, although the use of a brace or cane is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of a brace or cane are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a brace or cane and, as noted above, those symptoms are contemplated under the rating criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  In addition, the Board finds that the use of a brace or cane is not exceptional or unusual for someone with a knee disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is  raised by the record.  Here, the evidence indicates the Veteran is a student and his knee disabilities would affect his employment in a position requiring physical labor.  However, the record does not reflect and the Veteran does not contend that his service-connected right knee disability renders him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board finds that no further action pursuant to Rice is necessary. 


ORDER

An initial evaluation in excess of 10 percent for right knee patellofemoral pain with Baker's cyst is denied.


REMAND

The Veteran's left tibial fracture is assigned a noncompensable rating under Diagnostic Code 5262.

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is warranted for malunion with moderate knee or ankle disability; a 30 percent rating is warranted for malunion with marked knee or ankle disability; and a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion and requiring a brace.

The Veteran suffered an injury to his tibia in service and throughout the appeal period has complained of pain and other symptomatology associated with his left knee.  Of note, the Veteran has been assigned a separate rating for disability of his left knee.  

The Board previously remanded this issue as there was a suggestion that the tibia disability had worsened in severity.  The Veteran was examined in November 2015.  However, the examiner did not make any findings regarding the presence or absence of malunion or nonunion of the tibia or fibula.  As a result, the Board finds that this issue must be remanded for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding, relevant VA treatment records with the electronic claims file.

2.  Return the claims file to the examiner who conducted the November 2015 VA knee and lower leg examination, if available, to provide an addendum opinion.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  A complete rationale for all opinions expressed should be provided.  The examiner is asked to address the following:

Does the Veteran have malunion or nonunion of the left tibia or fibula? 

3.  After the above development has been completed, readjudicate the claim.  If the benefit sought on appeal is not granted to the fullest extent, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


